DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I and Subspecies  and claims 1-12, 17, 19-29, and 32-37 in the reply filed on 8/25 is acknowledged.
Claims 13-16, 18, 30 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Subspecies II, III, IV, and V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/2020.
Claim Objections
Claims 3-4 are objected to because of the following informalities:  In lines 2-3 of claim 3, the limitation, "the measured concentration" lacks antecedent bases for in the claims and should read as '-- a measured concentration --'.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a sample preparation unit" in claims 5-7 and 27-28; "a UV tracer detection unit" in claims 8-12 and 27-29 and 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation, “sample preparation unit” has been described in the specification as a valve, a damper, a louver, a fan, a blower, or a compressor (see paragraph 47).
The limitation, “UV tracer detection unit” has been described in the specification as a UV light source, which could be LED, laser or lamp and a light detector (see paragraph 48).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the limitation, “controller is configured to correlate the UV tracers being present” is confusing because it is not clear what function is performed by the controller and what is included in the meaning of correlate the UV tracers. For examination purposes, the above limitation is interpreted as ‘-- the controller is configured to sense the presence of UV tracers --’.   Appropriate correction is required.
In claim 34, the limitation, “modifying comprises at least impeding the HVAC system from activating” is confusing because it is not clear what is meant by the phrase impeding the HVAC system from activating. Does this limitation mean delaying the HVAC system activation?, prevent HVAC system activation?, or deactivate the HVAC system?. For examination purposes, the above limitation is interpreted as ‘-- stopping HVAC system --’.   Appropriate correction is required.
In claim 35, the limitation, “disabling activation of the HVAC system” is confusing because it is not clear what is meant by the phrase disabling activation. Does this limitation mean deactivating an HVAC system?, initiating deactivation but not fully deactivating the HVAC system?, or preventing the HVAC system from being activated?. For examination purposes, the above limitation is interpreted as ‘-- stopping HVAC system --’.   Appropriate correction is required.
In claim 35, the limitation, “disabling activation of the HVAC system” is confusing because in claim 34, upon which claim 35 depends, HVAC system is stopped from activating, which is interpreted as deactivating the HVAC system and it is unclear how an HVAC system that is deactivated is again disabled in a dependent claim (i.e. claim 35).   Appropriate correction is required.
before collecting the sample” is confusing because in claim 34, upon which claim 35 depends, HVAC system is stopped from activating after the sample is collected which is interpreted as deactivating the HVAC system and because disabling HVAC system before collecting the sample (in claim 35) contradicts deactivating the HVAC system after collecting the sample (i.e. claim 34).   Appropriate correction is required.
Claims 35-37 are also rejected by virtue of being dependent upon rejected base claim.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “the sensor is configured to collect a gas sample” in claim 25  is used by the claim to mean “ accumulating/collecting/enclosing/encompassing an amount of gas within the body of the sensor,” while the accepted meaning is “a sensor that is configured to measure a property of a fluid or a component of a fluid (see claims 24, 1, and 34).” The term is indefinite because the specification does not clearly redefine the term. For examination purposes, the above limitation is interpreted as ‘-- sampling/sensing the gas --’.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-12, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US 2018/0073762 A1) and in view of Fujii (US 2017/0003168 A1).
In regards to claims 1 and 2, Yajima teaches a leak detection system of a heating, ventilating, and air conditioning (HVAC) system (leak detection system for HVAC system 1, see figs. 1-2 and paragraph 60), comprising: a sensor (48a) configured to detect refrigerant leak in a monitored gas volume of the HVAC system (48a detecting refrigerant leak in a casing 31a of the HVAC 1, see fig. 1 and paragraph 68); and a controller (control device 9 and 93a) communicatively coupled to the sensor (via 93a, see fig. 2), wherein the controller is configured to modify operation of the HVAC system in response to the sensor detecting the leak in the monitored gas volume (controllers 93a, 93b operate blowers 37a, 37b in response to detecting refrigerant leak by sensor 48a, see paragraph 79).
However, Yajima does not explicitly teach that the sensor is configured to detect an ultraviolet (UV) tracer.
Fujii teaches a sensor (UV light 107, filter 111, an optical system, and sensor 106, see fig. 9 and paragraph 113) configured to detect an amount/concentration of ultraviolet (UV) tracer (via UV light source 107 and the optical system, see paragraph 113-115; Also concentration of the target gas is detected with the UV light 107, see paragraphs 112, 169, 32; and fig. 1) in a monitored gas volume (monitored concentration of target gas 101 within target space, see fig. 9 and paragraphs 114 and 112); and a controller (control circuit 108 and processing circuit 112, see fig. 1; and paragraph 113) communicatively 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a sensor for detecting an ultraviolet tracer in a monitored gas volume as taught by Fujii to the refrigerant leak detection system of Yajima in order to generated detectable variation in intensity, wavelength and energy from light reflected from the gas to quickly and efficiently detect leaks in the system. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sensor to measure a concentration of the UV tracer within the monitored volume as taught by Fujii to the leak detection system of the HVAC system of Yajima as modified in order to accurately determine the amount of contaminants with the system and the nature and size of the refrigerant leak based on the concentration of the UV tracer with a small volume in comparison to the entire volume of the refrigerant circulated through the HVAC system.
In regards to claim 3, Yajima teaches that the controller (9) is configured to determine an amount/concentration of leaked refrigerant in the monitored gas volume (by using refrigerant leak detectors 48 in communication with the controller 9, see fig. 2 and paragraphs 68, 84-85).
However, Yajima does not explicitly teach determining the leaked refrigerant based on the measured concentration of the UV tracer within the monitored gas volume.
Fujii teaches that the controller (control circuit with microcomputer, see paragraph 119) is configured to determine a concentration of leaked refrigerant based on the measured concentration of the UV tracer (concentration of gas determined based on wavelength shifts due to fluorescence, see figs. 8, 17 and paragraph 241).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yajima as modified by determining the concentration of gas leak based on the measured wavelength shifts due to fluorescence as taught by Fujii 
In regards to claim 5, Yajima teaches a damper (dampers 47, see paragraph 97 and fig. 5) configured to collect a gas sample (dampers 47 allow gas to pass through it when open, see fig. 5) from the monitored gas volume (from spaces within apparatuses 3 with sensors 49, see fig. 5) and to prepare the gas sample for UV analysis (this is an intended use limitation, see MPEP 2111). 
In regards to claim 8, Yajima teach leak detection by sensors (via sensors 48, 49, see figs. 1 and 4) configured to detect a concentration of the leaked refrigerant in a sample collected (refrigerant leaked within the volume of casings 31 or volume of gas around the sensors 48, 49, see figs. 1 and 4) from the monitored gas volume (from the volume outside of casing 31 via dampers 45, 47 and ducts 6 and 7, see figs. 1 and 4).
However, Yajima does not explicitly teach a UV tracer detection unit configured to detect a concentration of the UV tracer.
Fujii teaches a UV tracer detection light (UV light 107) and light detector (102, 105, and sensor 106, see paragraph 113 and figs. 1, 5) configured to detect an amount/concentration of ultraviolet (UV) tracer (via UV light source 107 and the optical system, see paragraph 113-115; Also concentration of the target gas is detected with the UV light 107, see paragraphs 112, 169, 32; and fig. 1) in a sample collected in the space (monitored concentration of target gas 101 within target space, see fig. 9 and paragraphs 114 and 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak detection system of Yajima as modified by providing a UV tracer detection unit with a light source and light detector and configured to detect a concentration of the UV tracer in a collected sample as taught by Fujii to detect UV tracer in a sample collected from the monitored gas volume in the system of Yajima in order to quickly and efficiently detect the composition and concentration of the refrigerant mixture.
In regards to claim 9, Yajima as modified the teaches the limitations of claim 9 except that the light source irradiates the gas sample with emitted light; and the light detector detects modified light from the gas sample, wherein the emitted light interacts with the sample to generate the modified light.
However, Fujii teaches a UV tracer detection unit comprises: a light source (UV light 107) configured to irradiate the gas sample with emitted light (ultraviolet ray, see paragraph 113); and a light detection (102, 105, and sensor 106, see fig. 1) configured to detect modified light from the gas sample (incident light from target 101, see paragraph 113), wherein the emitted light interacts with the sample to generate the modified light (incident light, or Raman Stokes light, or Rayleigh scattering, see paragraphs 113 and 121; Also fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak detection system of Yajima as modified by providing a UV tracer detection unit with a light source to irradiate the gas sample with emitted light and a light detector to detect the modified light from the gas sample as taught by Fujii to allow the emitted light to interact with the sample to generate modified light in order to quickly and efficiently acquire internal information of a target gas (see paragraphs 2 and 4, Fujii).
In regards to claim 10, Yajima as modified the teaches the limitations of claim 10 except that the sensor is configured to use a difference between an intensity of the emitted light and an intensity of the modified light to detect the concentration of the UV tracer in the sample (this is an intended use limitation, see MPEP 2111). 
However, Fujii teaches that the sensor (optical system and 106) is configured to determine the light emission intensity of light source 107 (see paragraphs 150 and 122) use a difference between an intensity of the emitted light and an intensity of the modified light to detect the type and concentration of the gas in the sample (intensity of the peak wavelength with respect to the wavelength of the emitted light is used to determine the concentration of the gas, see paragraphs 169, 171 and 177).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak detection system of Yajima as modified by allowing the 
In regards to claim 11, Yajima as modified the teaches the limitations of claim 11 except that a frequency of the emitted light is different than a frequency of the modified light, and wherein the sensor is configured to correlate an intensity of the modified light with the concentration of the UV tracer in the sample.
However, Fujii teaches a frequency of the emitted light is different than a frequency of the modified light (frequency of ultraviolet light emitted from the source 107 and the frequency of the light after Raman scattering being different from the frequency of the emitted light, see paragraphs 13, 114-115 and 145). Fujii also teaches that the sensor (optical system and 106) is configured to determine the light emission intensity of light source 107 (see paragraphs 150 and 122) and correlate an intensity of the modified light with the concentration of the gas in the sample (intensity of the peak wavelength with respect to the wavelength of the emitted light is used to determine the concentration of the gas, see paragraphs 169, 171 and 177).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak detection system of Yajima as modified by allowing generation of one frequency for emitted light and another frequency for incident light due to Raman scattering as taught by Fujii to configure the sensor in the system of Yajima as modified to detect concentration and types of gasses in the sample (see paragraph 169, Fujii). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak detection system of Yajima as modified by allowing the sensor to use the difference between the intensities of the wavelengths of the emitted and incident lights to determine the type and 
In regards to claim 12, Yajima as modified teaches the limitations of claim 12 except that the controller is configured to detect the UV tracers being present in the sample.
However, Fujii teaches a controller (control circuit 108 and processing circuit 112, see fig. 1; and paragraph 113) communicatively coupled to a sensor (UV light 107, filter 111, an optical system, and sensor 106, see fig. 9 and paragraph 113) configured to detect an amount/concentration/presence of ultraviolet (UV) tracer (via UV light source 107 and the optical system, see paragraph 113-115; Also concentration of the target gas is detected with the UV light 107, see paragraphs 112, 169, 32; and fig. 1) in a monitored gas volume (monitored concentration of target gas 101 within target space, see fig. 9 and paragraphs 114 and 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a sensor with UV light 107 for detecting an ultraviolet tracer in a monitored gas volume as taught by Fujii to the refrigerant leak detection system of Yajima in order to generated detectable color from a fluid to quickly and efficiently detect leaks in the system. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sensor to measure a concentration of the UV tracer within the monitored volume as taught by Fujii to the leak detection system of the HVAC system of Yajima as modified in order to accurately determine the amount of contaminants with the system and the nature and size of the refrigerant leak based on the concentration of the UV tracer with a small volume in comparison to the entire volume of the refrigerant circulated through the HVAC system.
In regards to claim 17, Yajima does not explicitly teach a camera configured to detect the modified light from the gas sample.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a camera as taught by Fujii as part of the leak detection system of Yajima for detecting and capturing images of the spatial concentration distribution of gas in order to take proper targeted preventive measures of clearing the space of leaked refrigerant.
In regards to claim 20, Yajima teaches the sensors (48) are disposed within a casing of an interior HVAC unit of the HVAC system (48 within casings 31 of the use-side air-conditioning units 3a, 3b of the HVAC system 1, see fig. 1), and wherein the monitored gas volume comprises conditioned air within the casing of the interior HVAC unit (air within the casing with or without leaked refrigerant sensed by the sensors 48, see figs. 1-6 and paragraphs 60, 68).
In regards to claim 21, Yajima as modified teaches the limitations of claim 21 and further discloses that the HVAC system comprises an evaporator (33a, 33b) disposed within the casing (31a, 31b) of the interior HVAC unit (3a, 3b, see fig. 1), and wherein the sensors (48) are disposed near the evaporator (see fig. 1). However, Yajima does not explicitly teach that the sensor is a UV tracer sensor. Fujii teaches a sensor (UV light 107, filter 111, an optical system, and sensor 106, see fig. 9 and paragraph 113) configured to detect an amount/concentration of ultraviolet (UV) tracer (via UV light source 107 and the optical system, see paragraph 113-115; Also concentration of the target gas is detected with the UV light 107, see paragraphs 112, 169, 32; and fig. 1), a type and concentration of gasses in a volume of monitored gas (monitored concentration of target gas 101 within target space, see fig. 9 and paragraphs 114 and 112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a UV tracer sensor for detecting an ultraviolet tracer in a monitored gas volume as taught by Fujii near the evaporator of the interior HVAC unit of the HVAC system of Yajima as modified in order to generated detectable variation in intensity, wavelength and energy from light reflected from the gas to quickly and efficiently detect leaks in the .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima in view of Fujii as applied to claim 3 above and further in view of Yamashita (US 2007/0156373 A1).
In regards to claim 4, Yajima teaches that the controller (9) is configured to determine an amount/concentration of leaked refrigerant in the monitored gas volume (by using refrigerant leak detectors 48 in communication with the controller 9, see fig. 2 and paragraphs 68, 84-85) and the controller (9) modifying the operation of the HVAC system (by performing refrigerant exhaust operation, see paragraphs 79-80) in response to refrigerant leak within a monitored gas volume (refrigerant leak from refrigerant pipes 11, 12 into the casings 31, see fig. 11 and paragraph 173).
However, Yajima does not explicitly teach modifying HVAC system operation when the concentration of leaked refrigerant is greater than a threshold value.
Yamashita teaches that the controller is configured to modify an operation of the HVAC system (by sounding an alarm via 54, see paragraphs 127 and 205; Also outputting indication of refrigerant leak, at step ST72, see fig. 8) when the concentration of leaked refrigerant in the monitored gas volume is greater than a predetermined threshold value (when the amount of refrigerant leaked up to second or third stages is more than the amount of refrigerant leaked up to the first or second stages respectively, see paragraphs 112-113).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yajima as modified by configuring the controller to modify the operation of the HVAC system when the concentration of the leaked refrigerant in the monitored gas volume is greater than a predetermined threshold value as taught by Yamashita in order to quickly notify the maintenance personnel to allow them to take immediate actions in case of serious leaks. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima in view of Fujii as applied to claim 5 above and further in view of Arno (US 2008/0006775 A1).
In regards to claim 6, Yajima teaches a damper (dampers 47, see paragraph 97 and fig. 5) configured to collect a gas sample (dampers 47 allow gas to pass through it when open, see fig. 5); however, Yajima does not explicitly teach a valve communicatively coupled to the controller, wherein the valve is configured to actuate to collect the gas sample from the monitored gas volume in response to control signals from the controller.
Arno teaches a valve (504) communicatively coupled to the controller (506, see fig. 10), wherein the valve is configured to actuate to collect the gas sample from the monitored gas volume (supply process gas from volume 500 to volumes 510, 514 through valve 504, see fig. 10) in response to control signals from the controller (see paragraphs 117-118).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a valve that is coupled to the controller and configured to actuate to collect the gas sample from the monitored gas volume in response to control signals from the controller as taught by Arno to the HVAC system of Yajima as modified in order to control the supply of the process gas to the traps selectively (see paragraph 118, Arno).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima in view of Fujii as applied to claim 5 above and further in view of Hun (US 2018/0143097 A1).
In regards to claim 7, Yajima teaches a sample preparation unit to collect the gas sample (dampers 47 allow gas to pass through it when open, see fig. 5 and paragraph 97) to prepare the gas sample for UV analysis (this is an intended use limitation, see MPEP 2111). 
However, Yajima does not explicitly teach that the sample preparation unit comprises a compressor configured to compress the gas sample.

It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak detection system and space of Yajima as modified by providing a compressor for compressing the gas sample as taught by Hun at the casing of the system of Yajima in order to pressurize the gas within the enclosure and create a positive pressure differential between the interior and the exterior (see paragraph 27, Hun).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima in view of Fujii as applied to claim 1 above and further in view of Chen (US 2016/0178229 A1).
In regards to claim 19, Yajima teaches the sensors (48) is disposed within an airflow path (48a, 48b within the casings 31 in the airflow created by fans 35, 37, see figs. 1 and 3-6) of the HVAC system (see figs. 1-6), and wherein the monitored gas volume comprises conditioned air within the HVAC system (air within the casing with or without leaked refrigerant sensed by the sensors 48, see figs. 1-6 and paragraphs 60, 68).
However, Yajima does not explicitly teach that the sensor is within the duct.
Chen teaches a leak detection sensor (EC sensor, see fig. 5) disposed within a duct of the HVAC system (EC sensor within duct system 102, 110, see fig. 5 and paragraph 31).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the sensor of the HVAC system of Yajima as modified by placing the sensor within the air duct as taught by Chen in order to determine the presence and extent of refrigerant leak within the air supply system to safeguard the occupants of spaces where the contaminated air may be supplied through the air supply duct system.

s 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima in view of Fujii as applied to claim 1 above and further in view of Matsubara (US 2010/0319375 A1).
In regards to claim 22, Yajima as modified teaches the limitations of claim 22 and further discloses an exterior HVAC unit (2) of the HVAC system (1) and the sensors (48) disposed within casings (31) of the HVAC system (see fig. 1) and the monitored gas volume is within the casing of the HVAC system (volume within casing 31 monitored by sensor 48, see fig. 1 and paragraphs 60, 68). However, Yajima does not explicitly teach a casing for the exterior unit and that the sensor is a UV tracer sensor.
Matsubara teaches a casing (10, 40) for the exterior HVAC unit (compressor 12 and condenser 15, see figs. 1, 3A and 3B) of the HVAC system (10, 30, see figs. 1-2) and sensors (61-63) disposed within the casing of the exterior HVAC unit (see figs. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a casing around the exterior HVAC unit of the HVAC system as taught by Matsubara around the outdoor HVAC unit (2) of the HVAC system of Yajima in order to protect the condenser coils and compressor from harsh environmental conditions when the outdoor unit is placed outdoor. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the sensor of Yajima as modified by placing the sensor in the casing of the exterior HVAC unit based on the teaching of Matsubara in order to determine the location of the refrigerant leak if the refrigerant leak originates around the compressor or the condenser of the HVAC system.
Yajima also does not explicitly teach that the sensor is a UV tracer sensor.
However, Fujii teaches a sensor (UV light 107, filter 111, an optical system, and sensor 106, see fig. 9 and paragraph 113) configured to detect an amount/concentration of ultraviolet (UV) tracer (via UV light source 107 and the optical system, see paragraph 113-115; Also concentration of the target gas is detected with the UV light 107, see paragraphs 112, 169, 32; and fig. 1), a type and concentration of gasses in a volume of monitored gas (monitored concentration of target gas 101 within target space, see 
In regards to claim 23, Yajima as modified teaches the limitations of claim 22 and further discloses a condenser (24), an exterior HVAC unit (2) of the HVAC system (1) and the sensors (48) disposed within casings (31) of the HVAC system (see fig. 1) and the monitored gas volume is within the casing of the HVAC system (volume within casing 31 monitored by sensor 48, see fig. 1 and paragraphs 60, 68). However, Yajima does not explicitly teach a casing for the exterior unit and that the sensor is a UV tracer sensor.
Matsubara teaches a casing (10, 40) for the exterior HVAC unit with a condenser (compressor 12 and condenser 15, see figs. 1, 3A and 3B) of the HVAC system (10, 30, see figs. 1-2) and sensors (61-63) disposed within the casing of the exterior HVAC unit and near the condenser (61 near 15, see figs. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a casing around the exterior HVAC unit with a condenser of the HVAC system as taught by Matsubara around the outdoor HVAC unit (2) of the HVAC system of Yajima in order to protect the condenser coils and compressor from harsh environmental conditions when the outdoor unit is placed outdoor. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the sensor of Yajima as modified by placing the sensor in the casing of the exterior HVAC unit based on the teaching of Matsubara in order to determine the location of the refrigerant leak if the refrigerant leak originates around the compressor or the condenser of the HVAC system.

However, Fujii teaches a sensor (UV light 107, filter 111, an optical system, and sensor 106, see fig. 9 and paragraph 113) configured to detect an amount/concentration of ultraviolet (UV) tracer (via UV light source 107 and the optical system, see paragraph 113-115; Also concentration of the target gas is detected with the UV light 107, see paragraphs 112, 169, 32; and fig. 1), a type and concentration of gasses in a volume of monitored gas (monitored concentration of target gas 101 within target space, see fig. 9 and paragraphs 114 and 112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a UV tracer sensor for detecting an ultraviolet tracer in a monitored gas volume as taught by Fujii within the exterior HVAC unit of the HVAC system of Yajima as modified in order to generated detectable variation in intensity, wavelength and energy from light reflected from the gas to quickly and efficiently detect leaks in the system and to accurately determine the amount of contaminants with the system and the nature and size of the refrigerant leak based on the concentration of the UV tracer with a small volume in comparison to the entire volume of the refrigerant circulated through the HVAC system.

Claims 24-27, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US 2018/0073762 A1) and in view of Fujii (US 2017/0003168 A1) and further in view of Scaringe (US 6,327,897 B1) and Yamashita (US 2007/0156373 A1).
In regards to claim 24, Yajima teaches a leak detection system of a heating, ventilating, and air conditioning (HVAC) system (leak detection system for HVAC system 1, see figs. 1-2 and paragraph 60), comprising: a vapor compression system (21, 22, 23, 24, 11, 12, and 33, see figs. 1 and 3-6) configured to circulate refrigerant (via lines 11 and 12, see fig. 1); a sensor (48a) configured to detect refrigerant leak in a monitored gas volume of the HVAC system (48a detecting refrigerant leak in a casing 31a of the HVAC 1, see fig. 1 and paragraph 68); and a controller (control device 9 and 93a) communicatively coupled to the sensor (via 93a, see fig. 2), wherein the controller is configured to modify operation of the HVAC system in response to the sensor detecting the leak in the monitored gas volume (controllers 93a, 93b 
However, Yajima does not explicitly teach that the refrigerant includes an ultraviolet (UV) tracer; the sensor is configured to measured concentration of the UV tracer within the monitored gas volume and the controller determine the concentration/amount of refrigerant based on concentration of UV tracer.
Scaringe teaches mixing a fluorescence, UV light detectable tracer (Fluorescence additive, see fig. 5 and col. 9, lines 29-38) with the refrigerant being circulated through the vapor compression system (through expansion valve and evaporator, see fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refrigerant of the vapor compression system of Yajima by adding a fluorescence, UV light detectable additive into the refrigerant of the vapor compression system as taught by Scaringe in order to detect efficiently and effectively detect leak in particular applications (see col. 9, lines 17-22, Scaringe) and to generated detectable color from a fluid to quickly and efficiently detect leaks in the system (see col. 13, lines 4-10, Scaringe).
 Yajima also does not explicitly teach that the sensor is configured to measured concentration of the UV tracer within the monitored gas volume and the controller determine the concentration/amount of refrigerant based on concentration of UV tracer.
However, Fujii teaches a sensor (UV light 107, filter 111, an optical system, and sensor 106, see fig. 9 and paragraph 113) configured to detect an amount/concentration of ultraviolet (UV) tracer (via UV 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a sensor for detecting an ultraviolet tracer in a monitored gas volume as taught by Fujii to the refrigerant leak detection system of Yajima as modified in order to generated detectable variation in intensity, wavelength and energy from light reflected from the gas to quickly and efficiently detect leaks in the system. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sensor to measure a concentration of the UV tracer within the monitored volume as taught by Fujii to the leak detection system of the HVAC system of Yajima as modified in order to accurately determine the amount of contaminants with the system and the nature and size of the refrigerant leak based on the concentration of the UV tracer with a small volume in comparison to the entire volume of the refrigerant circulated through the HVAC system.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yajima as modified by determining the concentration of gas leak based on the measured wavelength shifts due to fluorescence as taught by Fujii because concentration of UV tracer is proportional to and detected from the wavelength shift and in order 
Yajima also does not explicitly teach modifying HVAC system operation when the concentration of leaked refrigerant is greater than a threshold value.
However, Yamashita teaches that the controller is configured to modify an operation of the HVAC system (by sounding an alarm via 54, see paragraphs 127 and 205; Also outputting indication of refrigerant leak, at step ST72, see fig. 8) when the concentration of leaked refrigerant in the monitored gas volume is greater than a predetermined threshold value (when the amount of refrigerant leaked up to second or third stages is more than the amount of refrigerant leaked up to the first or second stages respectively, see paragraphs 112-113).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yajima as modified by configuring the controller to modify the operation of the HVAC system when the concentration of the leaked refrigerant in the monitored gas volume is greater than a predetermined threshold value as taught by Yamashita in order to quickly notify the maintenance personnel to allow them to take immediate actions in case of serious leaks. 
In regards to claim 25, Yajima teaches that the sensor is configured to collect/sample/sense a gas sample (collecting leaked refrigerant around sensor 48 to be sensed by the sensor, see paragraphs 68 and 79-80) from the monitored gas volume (gas sample collected within casings 31 from the refrigerant pipes and volume outside the casing around the sensors 48, see fig. 1 and paragraph 80) when the controller determines that the HVAC system is idle (compressor 21 is stopped by the controller 9 and 92, to stop circulation of refrigerant, see paragraph 80 and fig. 2).
In regards to claim 26, Yajima as modified teaches the limitations of claim 26 and further discloses that the vapor compression system comprises an evaporator (33a, 33b) disposed within the casing (31a, 31b) of the interior HVAC unit (3a, 3b, see fig. 1), and wherein the sensors (48) are disposed near the evaporator (see fig. 1).
In regards to claim 27, Yajima teaches a sample preparation unit configured to collect a gas sample from the monitored gas volume (dampers 47 allow gas to pass through it when open, see fig. 5 and paragraph 97) and prepare the gas sample (allowing the air to pass through the dampers 47 or block air from entering casings 31, see fig. 5); wherein the dampers (47) are fluidly coupled to the leak detection sensor (air passage through the dampers 47 reaching sensor 48, see fig. 5) and the leak detectors (sensors 48, 49, see figs. 1 and 4) configured to detect a concentration of the leaked refrigerant in a sample collected (refrigerant leaked within the volume of casings 31 or volume of gas around the sensors 48, 49, see figs. 1 and 4) from the monitored gas volume (from the volume outside of casing 31 via dampers 45, 47 and ducts 6 and 7, see figs. 1 and 4).
However, Yajima does not explicitly teach a UV tracer detection unit configured to measure a concentration of the UV tracer.
Fujii teaches a UV tracer detection light (UV light 107) and light detector (102, 105, and sensor 106, see paragraph 113 and figs. 1, 5) configured to detect an amount/concentration of ultraviolet (UV) tracer (via UV light source 107 and the optical system, see paragraph 113-115; Also concentration of the target gas is detected with the UV light 107, see paragraphs 112, 169, 32; and fig. 1) in a sample collected in the space (see fig. 9); wherein the collected sample in fluid communication with the UV tracer detection unit (monitored concentration of target gas 101 within target space, see fig. 9 and paragraphs 114 and 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak detection system of Yajima as modified by providing a UV tracer detection unit with a light source and light detector and configured to detect a concentration of the UV tracer in a collected sample as taught by Fujii to detect UV tracer in a sample collected from the monitored gas volume in the system of Yajima, where the UV tracer detection unit within the casing of the HVAC system of Yajima would be fluidly coupled to the air dampers of Yajima, in order to quickly and efficiently detect the composition and concentration of the refrigerant mixture.
In regards to claim 29, Yajima as modified the teaches the limitations of claim 29 except a UV tracer detection unit comprising a light source configured to irradiate the gas sample with emitted light and a light detector configured to detect modified light from the gas sample, and wherein the modified light has a reduced intensity, a different frequency, or a combination thereof, compared to the emitted light due to interactions between the emitted light and the gas sample.
However, Fujii teaches a UV tracer detection unit comprises: a light source (UV light 107) configured to irradiate the gas sample with emitted light (ultraviolet ray, see paragraph 113); and a light detection (102, 105, and sensor 106, see fig. 1) configured to detect modified light from the gas sample (incident light from target 101, see paragraph 113), wherein the emitted light interacts with the sample to generate the modified light (incident light, or Raman Stokes light, or Rayleigh scattering, see paragraphs 113 and 121; Also fig. 5). Fujii also teaches a frequency of the emitted light is different than a frequency of the modified light (frequency of ultraviolet light emitted from the source 107 and the frequency of the light after Raman scattering being different from the frequency of the emitted light, see paragraphs 13, 114-115 and 145). Fujii also teaches that the sensor (optical system and 106) is configured to determine the light emission intensity of light source 107 (see paragraphs 150 and 122) and correlate an intensity of the modified light with the concentration of the gas in the sample (intensity of the peak wavelength with respect to the wavelength of the emitted light is used to determine the concentration of the gas, see paragraphs 169, 171 and 177).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak detection system of Yajima as modified by providing a UV tracer detection unit with a light source to irradiate the gas sample with emitted light and a light detector to detect the modified light from the gas sample as taught by Fujii to allow the emitted light to interact with the sample to generate modified light in order to quickly and efficiently acquire internal information of a target gas (see paragraphs 2 and 4, Fujii).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak detection system of Yajima as modified by allowing 
In regards to claim 32, Yajima does not explicitly teach a camera configured to detect the modified light from the gas sample.
However, Fujii teaches that the imaging device is a camera (see paragraphs 170 and 47-48) configured to detect the modified light from the gas sample (detecting incident light from target 101, see paragraph 113; and Raman Stokes light, or Rayleigh scattering, see paragraphs 113 and 121; Also fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a camera as taught by Fujii as part of the leak detection system of Yajima for detecting and capturing images of the spatial concentration distribution of gas in order to take proper targeted preventive measures of clearing the space of leaked refrigerant.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima in view of Fujii and Scaringe and Yamashita as applied to claim 27 above and further in view of Hun (US 2018/0143097 A1).
In regards to claim 28, Yajima as modified teaches the limitations of claim 28 and further discloses a sample preparation unit configured to collect a gas sample from the monitored gas volume 
However, Yajima does not explicitly teach that the sample preparation unit comprises a compressor configured to compress the gas sample.
Hun teaches a leak detection system with a sample preparation unit comprises a compressor (compressor 110, see fig. 4 and paragraph 27) configured to compress the gas sample (see paragraph 27) and collect gas in the chamber (102) from the volume outside the chamber (see figs. , and paragraphs 26-27 and claims 5, 9, 20); wherein the gas sample is compressed before leak detection by UV light (10 minutes of pressurizing, see paragraphs 30-31 and figs. 4-5).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak detection system and space of Yajima as modified by providing a compressor for compressing the gas sample before detection by UV light as taught by Hun at the casing of the system of Yajima in order to pressurize the gas within the enclosure and create a positive pressure differential between the interior and the exterior (see paragraph 27, Hun).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima in view of Fujii and Scaringe and Yamashita as applied to claim 24 above and further in view of Chen (US 2016/0178229 A1).
In regards to claim 33, Yajima teaches the sensors (48) is disposed within an airflow path (48a, 48b within the casings 31 in the airflow created by fans 35, 37, see figs. 1 and 3-6) of the HVAC system 
However, Yajima does not explicitly teach that the sensor is within the duct.
Chen teaches a leak detection sensor (EC sensor, see fig. 5) disposed within a duct of the HVAC system (EC sensor within duct system 102, 110, see fig. 5 and paragraph 31).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the sensor of the HVAC system of Yajima as modified by placing the sensor within the air duct as taught by Chen in order to determine the presence and extent of refrigerant leak within the air supply system to safeguard the occupants of spaces where the contaminated air may be supplied through the air supply duct system.

Claims 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US 2018/0073762 A1) and in view of Scaringe (US 6,327,897 B1) and further in view of Fujii (US 2017/0003168 A1) and Yamashita (US 2007/0156373 A1).
In regards to claim 34, Yajima teaches a method of operating a sensor (48) to detect refrigerant in a monitored gas volume (leak within refrigerant pipes 11, 12 and evaporator within casings 31) associated with a HVAC system (see fig. 1), the method comprising: collecting a sample form the monitored gas volume (air supplied to the casings 31a, 31b from volumes S1, S2 and refrigerant supplied through pipes 11, 12, into the casings, see fig. 1 and paragraph 56, 68 and 75; Also air and refrigerant mixture spreading within the casings to reach the sensors 48, see fig. 1); determining an amount of refrigerant present in the monitored gas volume (via sensors 48 detecting refrigerant leak in a casings 31 of the HVAC 1, see fig. 1 and paragraphs 68, 79); and a controller (control device 9 and 93a) communicatively coupled to the sensor (via 93a, see fig. 2), wherein the controller is configured to modify operation of the HVAC system in response to the sensor detecting the leak in the monitored gas volume (controllers 93a, 93b operate blowers 37a, 37b in response to detecting refrigerant leak by sensor 
However, Yajima does not explicitly teach measuring an amount of ultraviolet UV tracer and determining the amount of refrigerant based on the amount of UV tracer.
Scaringe teaches mixing a fluorescence, UV light detectable tracer (Fluorescence additive, see fig. 5 and col. 9, lines 29-38) with the refrigerant being circulated through the vapor compression system (through expansion valve and evaporator, see fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refrigerant of the HVAC system of Yajima by adding a fluorescence, UV light detectable additive into the refrigerant of the HVAC system as taught by Scaringe in order to generate detectable color from a fluid to quickly and efficiently detect leaks in the system (see col. 13, lines 4-10, Scaringe).
Yajima also does not explicitly teach measuring an amount of ultraviolet UV tracer in the sample and the controller determine the concentration/amount of refrigerant based on concentration of UV tracer.
However, Fujii teaches a sensor (UV light 107, filter 111, an optical system, and sensor 106, see fig. 9 and paragraph 113) configured to detect an amount/concentration of ultraviolet (UV) tracer (via UV light source 107 and the optical system within the 10 nanometer to 400 nanometer wavelength, see paragraph 113-116; Also concentration of the target gas is detected with the UV light 107, see paragraphs 112, 169, 32; and fig. 1) in a monitored gas volume (monitored concentration of target gas 101 within target space, see fig. 9 and paragraphs 114 and 112); and a controller (control circuit 108 and processing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a sensor for detecting an ultraviolet tracer in a monitored gas volume as taught by Fujii to the refrigerant leak detection system of Yajima as modified in order to generated detectable variation in intensity, wavelength and energy from light reflected from the gas to quickly and efficiently detect leaks in the system. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sensor to measure a concentration of the UV tracer within the monitored volume as taught by Fujii to the leak detection system of the HVAC system of Yajima as modified in order to accurately determine the amount of contaminants with the system and the nature and size of the refrigerant leak based on the concentration of the UV tracer with a small volume in comparison to the entire volume of the refrigerant circulated through the HVAC system. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yajima as modified by determining the concentration of gas leak based on the measured wavelength shifts due to fluorescence as taught by Fujii because concentration of UV tracer is proportional to and detected from the wavelength shift and in order to acquire internal information of a target gas before any leak is detected by a conventional sensors (see paragraphs 2 and 4, Fujii).
Yajima also does not explicitly teach determining the amount of refrigerant based on the amount of UV tracer.
However, Scaringe teaches mixing a fluorescence, UV light detectable tracer (Fluorescence additive, see fig. 5 and col. 9, lines 29-38) with the refrigerant being circulated through the vapor compression system (through expansion valve and evaporator, see fig. 5) and detecting an amount of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak detection method in the HVAC system of Yajima by detecting an amount of refrigerant leak based on the amount of UV tracer leaking from the refrigerant pipes as taught by Scaringe in order to detect efficiently and effectively detect leak in particular applications (see col. 9, lines 17-22, Scaringe) and to generated detectable color from a fluid to quickly and efficiently detect leaks in the system (see col. 13, lines 4-10, Scaringe).
Yajima also does not explicitly teach modifying HVAC system operation in response to determining that the amount of leaked refrigerant is greater than a threshold value.
However, Yamashita teaches that the controller is configured to modify an operation of the HVAC system (by sounding an alarm via 54, see paragraphs 127 and 205; Also outputting indication of refrigerant leak, at step ST72, see fig. 8) when the concentration of leaked refrigerant in the monitored gas volume is greater than a predetermined threshold value (when the amount of refrigerant leaked up to second or third stages is more than the amount of refrigerant leaked up to the first or second stages respectively, see paragraphs 112-113).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yajima as modified by configuring the controller to modify the operation of the HVAC system when the concentration of the leaked refrigerant in the monitored gas volume is greater than a predetermined threshold value as taught by Yamashita in order to quickly notify the maintenance personnel to allow them to take immediate actions in case of serious leaks.
In regards to claim 35, Yajima teaches disabling activation of the HVAC system before collecting the sample (collecting leaked refrigerant around sensor 48 to be sensed by the sensor, see paragraphs 68 and 79-80; Also compressor 21 is stopped by the controller 9 and 92, to stop circulation of refrigerant, before the dampers are closed, see paragraph 80 and fig. 2).
In regards to claim 36, Yajima teaches preparing the sensor (providing the sensors 48 within casings 31, see fig. 1) before collecting the sample (collecting leaked refrigerant around sensor 48 to be sensed by the sensor, see paragraphs 68 and 79-80).
In regards to claim 37, Yajima teaches that modifying operation comprises activating one or more fans associated with ductwork of the HVAC system (exhaust operation to exhaust air through the EA ducts by blowers 37 after leak detection, see abstract and paragraphs 7, 9, 11, 13, 79, 84; and figs. 3, 5 and 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.S/Examiner, Art Unit 3763    
                                                                                                                                                                                                                                                                                                                                                                                                               /NELSON J NIEVES/Primary Examiner, Art Unit 3763